Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              December 04, 2018

The Court of Appeals hereby passes the following order:

A19A0573. HONG VAN LAM v. THE STATE.

      Having considered Appellant’s MOTION TO WITHDRAW APPEAL, filed on
November 20, 2018, as amended on November 30, 2018, the same is hereby
GRANTED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/04/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.